Citation Nr: 1141965	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her Son



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1964 to November 1968.  He died on September [redacted], 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's claim of service connection for cause of death, to include as secondary to herbicide exposure. 

A Board hearing was held before the undersigned at the RO in March 2010.  A transcript of that proceeding is associated with the claims file. 

In an August 2010 decision, the Board denied entitlement to service connection for DIC benefits for the appellant.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for remanded was subsequently entered into by the Parties.  In a February 2011 Order, the Court  remanded the matter to the Board for action consistent with the Joint Remand.  

The Board notes that the August 2010 Board decision found new and material evidence had been presented to reopen the appellant's claim for DIC benefits.  Thus, the issue is phrased accordingly above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to her claim for cause of death benefits.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310  (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359   (1995); 38 C.F.R. § 3.312(c)(1) . 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307 . 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include soft tissue sarcoma) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 

In this case, the appellant contends that the Veteran's death in September 1985 was caused by his exposure to herbicides in service.  The Veteran had service in Vietnam during the applicable presumptive period, and thus exposure is conceded.  The appellant contends that the Veteran's exposure to herbicides in service resulted in the development of the brain tumor that was the ultimate cause of his death.

During the March 2010 Board hearing, the appellant's son, a doctor, testified that the Veteran's brain tumor could be considered a soft tissue sarcoma.  He asserted that the Veteran's diagnosis of glioblastoma multiforme was not specific enough to rule out a diagnosis that would fall under the presumptive service-connected diseases for herbicide exposure.  The Veteran's son also asserted that the Veteran was, in fact, diagnosed with a sarcoma. 

As the appellant's son is a medical professional and competent to discuss the etiology of his father's cause of death, a medical opinion with review of the claims file should be obtained to determine the appellant's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board additionally notes that the appellant has submitted a small number of VA treatment records from the Pittsburgh VA Medical Center (VAMC).  It is unclear as to whether this submission constitutes the entirety of the Veteran's records from the VAMC where he received treatment for the disease that led to his death.  Thus, VA records for the Veteran should be requested from the Pittsburgh VAMC on remand.

The Board also notes that there is additional documentation necessary concerning the Veteran and the appellant's marital status.  In this regard, the materials submitted by the appellant, as well as other material in the claims file, reflect that the Veteran had been married prior to his marriage to the appellant.  However, the appellant, nor the Veteran during his lifetime, submitted a divorce certificate for that previous marriage. Thus, the appellant must be requested to submit the divorce certificate from the Veteran's earlier marriage.

Additionally, a VA claim dated one week prior to the Veteran's death indicates that he then lived with his mother and that his income went to his wife and child from whom he was separated.  The appellant should be asked to provide details concerning this break in continuous cohabitation from the date of marriage to the date of death of the Veteran.

Finally, during the pendency of this appeal the Court issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342   (2007) that, in general, 38 U.S.C.A. § 5103(a)  notice for a dependency and indemnity compensation (DIC) case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. The Board notes that elements one and three were not included in the previous letter to the appellant dated December 2005.  In addition, the Board notes that notice of the type of information and evidence necessary to establish an effective date for the benefit on appeal has not been provided in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice can be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides a statement of the conditions for which the Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp.  Additionally, send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  that includes an explanation of the information and evidence needed to establish an effective date for the claim on appeal, as outlined in Dingess/Hartman.  The notice should also include the provisions of 38 C.F.R. § 3.50 and 3.53, which define the terms "surviving spouse" and "continuous cohabitation."  

2.  Request that the appellant submit the divorce certificate from the Veteran's first marriage.  Also, request that the appellant submit details concerning the break in continuous cohabitation with the Veteran after their marriage and prior to his death.

3.  Obtain and associate with the claims file any pertinent records adequately identified by the appellant, including any records located for the Veteran at the Pittsburgh VA Medical Center.  To the extent records are not obtained, the claims file should document the attempts made to obtain the records. 

4.  After the above has been completed to the extent possible, arrange for review of the Veteran's claims folder by a VA oncologist to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's exposure to herbicides while on active duty resulted in brain cancer that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of the Veteran's death.  The examiner must also specifically consider whether the Veteran had soft tissue sarcoma which substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of the Veteran's death.  In this regard, the examiner should consider the testimony of the Veteran's son during the Board hearing held in March 2010.  The examiner must review the entire claims file, and should provide a complete rationale for any opinion expressed.

5.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

